Citation Nr: 0707525	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-37 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Post-Traumatic Service 
Disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2004 rating decision by 
the Roanoke, Virginia Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.

REMAND

In June 2006, the Veteran appeared at his scheduled Travel 
Board time and location and requested the hearing be 
rescheduled, submitting new evidence and requesting VA to 
obtain evidence on his behalf.  Under the provisions of § 38 
C.F.R. § 20.704, the undersigned Veterans Law Judge, before 
whom the veteran had previously been scheduled to appear at a 
hearing, found that he had shown good cause for canceling his 
hearing and ruled in favor of his motion to reschedule.

In view of the foregoing, the appeal must be returned to the 
RO so that the veteran can be scheduled for a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).  In so doing, the RO should clarify 
whether the veteran desires a hearing before a traveling 
Veterans Law Judge or a video conference hearing conducted by 
a Veterans Law Judge sitting in Washington, DC.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a personal hearing at 
the RO before a Veterans Law Judge.  In so doing, the RO 
should clarify whether the veteran desires a hearing before 
a traveling Veterans' Law Judge or a video conference 
hearing conducted by a Veterans Law Judge sitting in 
Washington, D.C..  After the hearing is conducted, the case 
should be returned to the Board, in accordance with 
appellate procedures.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required 
of the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
 



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




